NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CIVIX-DDI, LLC,
Plaintiff-Appellant,
V.
HOTELS.COM GP, LLC AND HOTELS.COM, L.P.,
Defen,dants-Appellees.
4 2011-1599
Appea1 from the United States District C0urt for the
N0rthern District of I11inois in case n0. 05-CV-6869, Judge
Amy J. St. Eve.
ON MOTION
- Bef0re RADER, Chief Judge, LINN and PROST, C11rcuit
Ju.dges.
RADER, Chief Judge.
0 R D E R
H0te1s.c0m GP, LLC et a1. move to dismiss Civix-DDI,
LLC’s appeal for lack of jmisdicti011. CiVix 0pp0se.
H0te1s.c0m replies

CIVlX-DDl V. I-IOTELS.COM 2
Civix’s appeal arises out of a suit it brought in the
United States District Court for the Northern District of
lllinois charging Hotels.com with infringement of 53 claims
of ibm patents. Hotels.com asserted four counterclaims,
including declaratory judgment of non-infringement
invalidity of the patents asserted, unenforceability of the
patents asserted, and breach of contract.
On Aug'ust 19, 2011, the district court granted
summary judgment of non-infringement on the patent
claims asserted. Despite not addressing Hotels.com’s
counterclaims the district court ordered the clerk of the
court to enter judgment on behalf of the defendant and
terminate the case. On September 15, 2011, Civix filed its
notice of appeal.
Civi_x does not dispute that the district court’s order did
not rule on the pending counterclaims, and that this court
lacks jurisdiction over the case without such prior ruling
See Pause Technology LLC v. TiV0 Inc., 401 F.3d 1290,
1293-94 (Fed. Cir. 2005); see also Catlin u. United Stcztes,
324 U.S. 229, 233 (1945) (f1nal judgment is a decision by
the district court that "ends the litigation on the merits and
leaves nothing for the court to do but execute the
judgment.").
CiVix urges rather than dismissal that the court direct
the parties to jointly request that the district court enter
judgment nunc pro tunc under Fed. R. Civ. P. 54(b). We
deem it the better course to dismiss the appeal without
prejudice to Civix requesting the district court to enter
judgment pursuant to Rule 54(b) on its own.
Accordingly,
IT ls 0RDEnED THAT:

3 CIVIX-DDI V. HOTELS.COM
(1) Hotel.com’s motion is granted The appeal is dis-
missed.
(2) Each side shall bear their own costs.
FOR THE COURT
 0 1 2012 /s/ Jan Horbaly
Date J an Horbaly'
Clerk
ccc Raymond P. Niro, Esq.
Atif N. Khawaja, Esq.
s19 _
1ssUED As MANDATE; fm 9 1 ?9l?
FlLED
U.S.=_CDUBT 0F APPEALS FOF|
THE FEDEHAL ClHCUlT
NAY 01 2012
.|AN l-l0RBAL¥
CLERK